SCHEDULE 3.1(i)


 
 
 
Material Changes:


On January 30, 2008, Huantong Telecom Singapore Company Pte. Ltd., a wholly
owned subsidiary of Guangzhou Global Telecom, Inc. entered into a non-binding
Letter of Intent to purchase 30% of the total authorized shares of common stock
to TCAM Technology Pte. Ltd for a total of S$200,000 and 3,000,000 shares of
Guangzhou Global Telecom, Inc.’s common stock (the “Purchase Price”).  The
Purchase Price shall be delivered within 15 days of execution of the official
agreement linking the parties to this transaction.













